 Case: 5:18-cv-00043-JMH Doc #: 66 Filed: 03/20/19 Page: 1 of 2 - Page ID#: 780



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                      CENTRAL DIVISION at LEXINGTON

JOHN M. HIGGINS, et al.,              )
                                      )
      Plaintiffs,                     )
                                      )               Case No.
v.                                    )           5:18-cv-043-JMH
                                      )
KENTUCKY SPORTS RADIO, LLC,           )                JUDGMENT
et al.,                               )
                                      )
      Defendants.                     )

                               ***
     Consistent with the Memorandum Opinion and Order entered this

date, and pursuant to Federal Rule of Civil Procedure 58, it is

ORDERED and ADJUDGED as follows:

     (1)    Defendants’ motion to dismiss [DE 56] is GRANTED;

     (2)    The claims in Plaintiffs’ amended complaint [DE 55] are

DISMISSED WITH PREJUDICE;

     (3)    Judgment is ENTERED in favor of the Defendant;

     (4)    All deadlines set and hearings scheduled in this matter

are CONTINUED GENERALLY;

     (5)    All other pending motions are DENIED AS MOOT;

     (6)    This action is DISMISSED and STRICKEN from the Court’s

active docket; and

     (7)    This is a FINAL and APPEALABLE Judgment and there is no

just cause for delay.

     This the 20th day of March, 2019.
Case: 5:18-cv-00043-JMH Doc #: 66 Filed: 03/20/19 Page: 2 of 2 - Page ID#: 781
